Citation Nr: 0633432	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  00-22 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for residuals, scar, laceration to cutaneous 
branch nerve, right foot, with loss of sensation.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for depressive disorder prior to April 12, 2005 
and in excess of 50 percent from April 12, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1947 to 
December 1948.

This matter was originally on appeal from rating decisions 
dated in June 2000 and November 2001 of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Philadelphia, 
Pennsylvania.  In September 2003, the veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record.  

The Board of Veterans' Appeals (Board) remanded the case to 
the RO in March 2004.  During the course of the ensuing 
development, the RO increased the evaluation of the veteran's 
depressive disorder from 10 to 50 percent, effective from 
April 12, 2005.  Accordingly, the Board will address this 
issue for the periods of time both before and after the 
rating increase.  

A motion to advance this case on the Board's docket was 
granted by the Board on September 28, 2006, for good cause 
shown.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2006).


FINDINGS OF FACT

1.  The veteran's scar of the right foot is not deep, does 
not cause limited motion or other limited function of the 
veteran's right foot, and is not in an area exceeding 12 
square inches.  

2.  Prior to April 12, 2005, the veteran's depressive 
disorder was productive of social and occupational impairment 
due to mild symptoms.  

3.  Since April 12, 2005, the veteran's depressive disorder 
has been productive of social and occupational impairment 
with reduced reliability and productivity but has not caused 
deficiencies in most areas such as work, family relations, 
judgment, thinking or mood.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 
percent for a scar of the right foot have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Codes 7803, 7804 (2002); 4.118, Diagnostic Codes 
7801, 7802, 7803, 7804 (2006).  

2.  The criteria for a rating in excess of 10 percent rating 
prior to April 12, 2005 for depressive disorder have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.130, Diagnostic Code 9434 (2006).

3.  The criteria for a rating in excess of 50 percent rating 
since April 12, 2005 for depressive disorder have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.130, Diagnostic Code 9434 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary Matters

Pursuant to the Board's March 2004 Remand, the RO, acting 
through the VA Appeals Management Center, provided the 
veteran with a letter pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA), requested that the veteran 
identify facilities that provided medical treatment for his 
right foot scar and his depressive disorder and attempted to 
obtain identified records, scheduled the veteran for VA 
examinations, readjudicated the claim, and issued a 
supplemental statement of the case.  Based on the foregoing 
actions, the Board finds that there has been substantial 
compliance with the Board's March 2004 Remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).

II.	Veterans Claims Assistance Act of 2000

The Board finds that VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005). 

The VCAA letter was provided in March 2004 and fully 
satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although this letter was not sent 
prior to initial adjudication of the veteran's claim, this 
was not prejudicial to him, since he was subsequently 
provided adequate notice, the claim was readjudicated and an 
additional supplemental statement of the case (SSOC) was 
provided to the veteran in December 2005 and again in May 
2006.  

The veteran was informed that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The March 2004 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).   

Since the Board has concluded that the preponderance of the 
evidence is against assigning higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).
 
The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The Board notes that the veteran's 
representative, in his August 2006 informal brief, contended 
that the Board must remand the case to request copies of the 
veteran's Social Security Records as the veteran revealed to 
the examining physician in 2005 that he has been receiving 
Social Security disability since 1992.  The duty to obtain 
records only applies to records that are "relevant" to the 
claim.  38 U.S.C.A. § 5103A(b)(1); see also Counts v. Brown, 
6 Vet. App. 473, 476 (1994) (citing the Federal Rule of 
Evidence 401 defining "relevant evidence" as "evidence 
having any tendency to make the existence of any fact that is 
of consequence to the determination of the action more 
probable or less probable than it would be without the 
evidence.").  The veteran has not contended that he was 
awarded SSA benefits for his right foot scar or depression, 
the disabilities at issue in this case.  In June 2006, the 
veteran was provided with an application form for a total 
compensation rating based on unemployability and invited to 
return the form to the RO, but he does not appear to have 
done so.  Thus, there is no indication that SSA records would 
be relevant to the claims here.  

Also, what is "of consequence" in this case is the current 
severity of the veteran's service-connected right foot and 
depressive disorders.  See Francisco, supra.   There is no 
indication that Social Security records would include such 
information inasmuch as the veteran testified before the 
Board that he had retired in 1992 and it was noted on VA 
examination in April 2005 that he stopped working at age 62 
due to a heart attack, all well before the rating periods 
currently at issue.  It is not apparent to the Board that 
further development in this regard would serve any useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  

The veteran was also accorded VA examinations in April 2005. 
38 C.F.R. § 3.159(c)(4).  The April 2005 VA examination 
reports are thorough and supported by VA and private 
treatment records.  The examinations in this case, together 
with the other evidence, are adequate upon which to base a 
decision.



III.	Increased Evaluations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2006).

The veteran is appealing the original assignments of 
disability evaluations following awards of service connection 
for residuals of a right foot scar and for a depressive 
disorder.  As such, consideration is given to the possibility 
of staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Evaluation in excess of 10 percent for residuals, 
scar,
 laceration to cutaneous branch nerve, right foot, 
with loss of sensation

Historically, the RO granted service connection for residuals 
of a right foot scar with loss of sensation in a June 2000 
rating decision, and also assigned a noncompensable (0 
percent) disability rating effective August 12, 1999.  In 
July 2000, the veteran submitted a Notice of Disagreement 
with the noncompensable rating.  After the Board's March 2004 
Remand and further development by the AMC, in a December 2005 
rating decision, the AMC granted an increased rating of 10 
percent effective August 12, 1999.

The veteran is currently assigned a 10 percent evaluation for 
his service-connected scar of the right foot, a residual of a 
laceration to cutaneous branch of the cutaneous nerve 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804 for a 
tender and painful superficial scar.  During the pendency of 
this appeal, regulatory changes amended the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, including the rating 
criteria for evaluating skin disabilities (including scars).  
See 67 Fed. Reg. 49596 (July 31, 2002) [effective August 30, 
2002].  Therefore, adjudication of the increased rating claim 
must include consideration of both the old and the new 
criteria.  VAOPGCPREC 7-2003.  This rule of adjudication 
requires that the criteria most favorable to the veteran's 
claim be used.  Id.  

The retroactive reach of the new regulation, however, can be 
no earlier than the effective date of that change.  See 
VAOPGCPREC 3-2000.  Accordingly, the Board has the duty to 
adjudicate the veteran's claim under the old regulation for 
any period prior to the effective date of the new diagnostic 
codes, as well as under the new diagnostic code for the 
period beginning on the effective date of the new provisions.  
Wanner v. Principi, 17 Vet. App. 4, 9 (2003).  

The old criteria under Diagnostic Code 7804 provide for a 10 
percent rating for scars, superficial, tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (2002).  The new criteria for Diagnostic Code 7804 
provide that a 10 percent rating will be assigned for scars, 
superficial, painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2006).  It is important to note that 
the 10 percent rating is the maximum rating that can be 
awarded under Diagnostic Code 7804, both before and after the 
change in the regulation in 2002.

In an effort to afford the veteran the highest possible 
disability rating, the Board has considered the veteran's 
right foot scar under all other appropriate diagnostic codes, 
but because the veteran's right foot scar is not of the head, 
face, or neck and did not result from second or third degree 
burns, the old and new Diagnostic Code 7800, and the old 
Diagnostic Codes 7801 and 7802, are not for application.  
38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802 (2002); 
38 C.F.R. § 4.118, Diagnostic Code 7800 (2006).  In addition, 
a 10 percent rating is the maximum rating that can be awarded 
under the old criteria for Diagnostic Code 7803 and the new 
criteria for Diagnostic Codes 7802 and 7803.
  
Thus, the only Diagnostic Codes which could provide the 
veteran with an rating in excess of 10 percent are the new 
criteria for Diagnostic Code 7801 and both the old and the 
new criteria for Diagnostic Code 7805.  

The new criteria for Diagnostic Code 7801 pertain to scars, 
other than head, face, or neck, that are deep or that cause 
limited motion: Area or areas exceeding 144 square inches 
(929 sq. cm.) warrant a 40 percent rating; area or areas 
exceeding 72 square inches (465 sq. cm.) warrant a 30 percent 
rating; area or areas exceeding 12 square inches (77 sq. cm.) 
warrant a 20 percent rating; and area or areas exceeding 6 
square inches (39 sq. cm.) warrant a 10 percent rating.  
38 C.F.R. § 4.118, Diagnostic Code 7801, 7802 (2006).  Both 
the old and the new criteria for Diagnostic Code 7805 provide 
that scars will be rated based on limitation of function of 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2002 
and 2006).
  
In this regard, the May 2000 VA examination report noted a 
very faint, thin 2-inch scar on the right foot with decreased 
sensation of the right foot distal to the scar.  The 
condition was described as static and would not increase I 
time.  A March 2002 VA examination report noted decreased 
pinprick sensation in the dorsum of the foot approximately 4 
by 5 inches with no weakness of the foot and also some 
hyperpathia or hypersensitivity to pain.  A May 2002 addendum 
to the March 2002 report noted that there were no limitations 
of function from the laceration of the cutaneous branch of 
the peroneal nerve.  A May 2002 VA podiatry report noted a 
small scar dorsolateral aspect of the right food with no 
deformity, no reproducible pain to palpation.  

The April 2005 VA examination report noted that there was a 
scar on the right foot on the lateral aspect of the veteran's 
right foot.  The scar measured 6 cm in length and less than 
one cm in width.  The scar was non-tender and smooth with no 
scaling or atrophy.  There was no pain in the scar at the 
time of the examination, no adherence to underlying tissue, 
no evidence of elevation or depression of the contour of the 
scar to palpation, no ulceration or breakdown of the skin, no 
underlying tissue loss, no keloid formation, no inflammation 
or edema, no disfigurement, and no limitation of motion of 
the foot due to the scar.  The VA examiner did find that 
examination showed decreased sensation to pinprick along the 
lateral aspect of the right foot to the mid dorsal aspect of 
the right foot.    

A January 2006 letter from Dr. RWC noted that the laceration 
on the veteran's right foot was about four inches in length.

Taking into account all relevant evidence, the Board finds 
that an increased rating is not warranted for the veteran's 
scar of the right foot.  As the veteran's scar has not at any 
time been described deep, does not cause limited motion or 
other limited function of the veteran's right foot, or to be 
in an area exceeding 12 square inches, the Board finds that 
the preponderance of the evidence of record is against a 
rating in excess of 10 percent for the veteran's scar of the 
right foot.  With respect to functional impairment, the 
veteran has been service connected for degenerative arthritis 
of the lumbosacral spine secondary to the right foot 
disability.  The back disability has been separately rated at 
40 percent from September 27, 2000.  

Dr. RWC also noted in his July 2000 statement that the 
veteran experienced severe paresthesias of the right foot 
secondary to a laceration and that the veteran stated that 
these were severe to a point of keeping him up at night.  In 
letters dated in July 2001 and November 2003, Dr. TJL noted 
that the veteran had neuralgia of the right foot secondary to 
the lacerated superficial cutaneous nerve and that he had 
intermittent pain during the day and occasionally at night 
which interrupted his sleep.  However, the Board finds that 
the pain and numbness of the veteran's right foot has been 
contemplated in the 10 percent disability rating assigned, 
whether attributable to the scarring or due to sensory 
impairment.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings."  However, the 10 percent 
rating has been in effect since the effective date of service 
connection for the veteran's right foot scar, and at no time 
has it been medically demonstrated that this disability has 
warranted any higher rating.  Therefore, there is no basis 
for staged rating in the present case.

b.	Entitlement to an initial disability 
evaluation in excess of 10 percent for 
depressive disorder prior to April 12, 
2005 and in excess of 50 percent from 
April 12, 2005

Service connection for the veteran's depressive disorder was 
granted in a November 2001 rating decision that also assigned 
a 10 percent disability evaluation effective July 17, 2001.  
In February 2002, the veteran submitted a Notice of 
Disagreement with the 10 percent rating.  The increased 
rating to 50 percent, effective April 12, 2005, was granted 
in an April 2006 rating decision.  The veteran' depressive 
disorder has been rated pursuant to the General Rating 
Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic 
Codes 9411-9440 (2006).

Under 38 C.F.R. § 4.130, a 10 percent rating requires 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  

A 30 percent rating requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  

The next higher rating of 50 percent also requires 
occupational and social impairment, but with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete task); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  

A 70 percent rating is warranted for even greater 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  

The maximum rating of 100 percent requires total occupational 
and social impairment due to such symptoms as:  grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).  

In this case, the evidence shows that prior to April 12, 
2006, the veteran's depressive disorder symptoms correspond 
with two of the rating criteria for a 30 percent rating 
(depressed mood and anxiety), and two of the criteria for a 
50 percent rating (disturbances of motivation and mood and 
difficulty in establishing and maintaining effective 
relationships).  

The October 2001 VA examination report noted that the veteran 
provided a history that he was irritable and easily upset, 
that he could not do what he had to do every day in every day 
life because of his physical condition, and that he felt 
depressed and frustrated.  The veteran also reported that he 
lived alone and had no friends.  The examiner noted that the 
veteran never married and that he was isolated and stayed to 
himself.  Mental status examination demonstrated that the 
veteran was moderately tense and that he gave relevant 
answers and was coherent.  No hallucinations or persecutions 
were elicited.  The veteran was anxious and his affect was 
moderately depressed.  The examiner noted that the veteran 
was frustrated and felt helpless.  He was oriented and his 
memory was generally intact.  His insight and judgment were 
fair.  The diagnosis was depressive disorder, NOS.  A Global 
Assessment of Functioning (GAF) score of 65 was assigned. 

The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  See the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see 
also Carpenter v. Brown, 8 Vet. App. 240 (1995).  According 
to DSM-IV, a GAF score of score of 61 to 70 indicates the 
examinee has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  

Although the veteran was apparently very isolated socially, 
the GAF score of 65 assigned by the October 2001 examiner is 
the only indication of record prior to April 12, 2005 which 
assesses the effect of the depressive disorder symptoms on 
the veteran's total functioning.  In the Mauerhan case, the 
court noted that it is not the symptoms but their effects 
that determine the level of impairment.  See Mauerhan, 16 
Vet. App. at 443.  As such, the GAF score assigned to the 
veteran prior to April 2005 indicates that the veteran has 
some mild symptoms but was generally functioning pretty well.  
The veteran reported no friends at the October 2001 
examination, but the April 2005 VA examination report noted 
that he had a neighbor, whom the veteran described as being 
like a brother, looked in on him frequently to see how he was 
doing and helped him out.  The veteran noted that he saw his 
neighbor frequently but did not socialize otherwise.  The 
veteran reported that the only other relative was a nephew 
with whom the veteran kept in contact intermittently.  

Taking such evidence into account, including the GAF score 
assigned in October 2001 of 65, the Board finds that a rating 
in excess of 10 percent for the veteran's depressive disorder 
prior to April 12, 2005 is not warranted.     

As noted above, based in large part on the April 12, 2005 VA 
examination report, the AMC granted an increased rating of 50 
percent effective April 12, 2005.  The April 2005 examiner 
noted that the veteran was serious and unsmiling and 
responded briefly to questions in a question/answer 
interview.  The examiner noted that the veteran was 
appropriate and responded appropriately.  The veteran 
described himself as depressed and noted that he had no 
relationships and avoided people.  The veteran acknowledged 
depression but denied suicidal ideation.  The veteran also 
denied homicidal ideation, auditory and visual 
hallucinations.  The examiner noted that the veteran was 
oriented times three and that he appeared to have no friends 
or contacts with people except for his neighbor.  The 
examiner noted that the veteran was withdrawn, depressed, and 
socially isolated.  He also noted that the veteran got little 
sleep, and was a serious, unsmiling man without any joy in 
his life.  Depressive disorder was diagnosed; and a GAF of 45 
was assigned.  

According to DSM-IV, a GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  The Board notes 
that except for the difference in the GAF score, there is not 
much difference in the symptoms reported in either the 
October 2001 VA examination or the April 2005 examination.  
However, the decrease of functioning reported in 2005 is 
consistent with VA outpatient treatment reports.  The records 
show that the veteran was followed in 2004 and 2005 mostly 
for symptoms related to congestive heart failure and cardiac 
related matters.  The veteran was feeling said on a visit in 
April 2005 and appears to have started anti-depressant 
therapy.  He was described as being a little jumpy on a visit 
in August 2005.  When seen in December 2005, he was 
considered clinically stable on a low dosage of medication 
for depression.  These reports do not show a level of 
disability in excess of that associated with a 10 percent 
rating prior to April 12, 2005 when the veteran was examined 
for compensation purposes.  

The veteran's symptoms, however, do not approach the severity 
of a person experiencing occupational and social impairment 
with deficiencies in most areas.  There has been no 
indication of suicidal ideation, for example, or obsessional 
rituals that interfere with routine activities, abnormal 
speech, impaired impulse control, spatial disorientation, 
neglect of personal appearance or hygiene, difficulty in 
adapting to stressful circumstances, or impairment in thought 
processes.

In sum, with consideration of the evidence, the Board finds 
that the 50 percent rating assigned as of April 12, 2005, 
adequately compensates the veteran for the increased level of 
disability from the depressive disorder.  The disability has 
not been manifested by occupational and social impairment 
with deficiencies in most areas or total occupational and 
social impairment.  Accordingly, an evaluation in excess of 
50 percent is not warranted.  38 C.F.R. § 4.130, Code 9434 
(2006).  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply, and 
an increased rating must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).


ORDER

Entitlement to an initial disability evaluation in excess of 
10 percent for residuals, scar, laceration to cutaneous 
branch nerve, right foot, with loss of sensation is denied.

Entitlement to an initial disability evaluation in excess of 
10 percent for depressive disorder prior to April 12, 2005 is 
denied.

Entitlement to a disability evaluation in excess of 50 
percent from April 12, 2005 is denied.


____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


